Response to Remarks/Arguments
With respect to the rejection of claim 16 under 35 USC 103, Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. Applicant argues that Spero does not disclose or suggest the control system selectively illuminating the headlamps to identify a desired way forward for the automobile or the driver of the automobile because the way forward is determined by the driver (see page 8, the last paragraph).
Examiner respectfully disagrees. It is noted that the feature upon which Applicant relies (i.e. the control system determines a desired way forward) is not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claim limitation of claim 16 “configured to selectively illuminate the second plurality of solid-state light sources to identify a desired path for individuals traveling within the area of interest” is interpreted as an intended use limitation. It has been held that the recitation of an intended use such as “adapted to” perform or “configured to” perform a function is not a positive limitation but only requires the ability to so perform. In this case, the claim requires the ability to perform “selective illumination” for the purpose of identifying a desired path for individuals.
Spero’s control system provides the ability to “selectively illuminate” the lamp as it controls the illumination according to the speed of the vehicle (paragraph [0145]). With the sufficiently forwarded beam appropriately selected for a particular speed speed, the driver can identify or recognize if the path forward is a desired path as to whether the driver would continue to drive or to put break (or to select a desired lane by avoiding the object instead of putting break). Therefore, Examiner concludes Spero’s paragraph [0145] teaches the limitations as required by the claim 16.
Respectively submitted,
/SEOKJIN KIM/
Primary Examiner, Art Unit 2844